Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 1 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 2 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 3 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 4 of 104




                     /s/ Maureen T. Bass
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 5 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 6 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 7 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 8 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 9 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 10 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 11 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 12 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 13 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 14 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 15 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 16 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 17 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 18 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 19 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 20 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 21 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 22 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 23 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 24 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 25 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 26 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 27 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 28 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 29 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 30 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 31 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 32 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 33 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 34 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 35 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 36 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 37 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 38 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 39 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 40 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 41 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 42 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 43 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 44 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 45 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 46 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 47 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 48 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 49 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 50 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 51 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 52 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 53 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 54 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 55 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 56 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 57 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 58 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 59 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 60 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 61 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 62 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 63 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 64 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 65 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 66 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 67 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 68 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 69 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 70 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 71 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 72 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 73 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 74 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 75 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 76 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 77 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 78 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 79 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 80 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 81 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 82 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 83 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 84 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 85 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 86 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 87 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 88 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 89 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 90 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 91 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 92 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 93 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 94 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 95 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 96 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 97 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 98 of 104
Case 18-61376-6-dd   Doc 1    Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document     Page 99 of 104
Case 18-61376-6-dd   Doc 1     Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 100 of 104
Case 18-61376-6-dd   Doc 1     Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 101 of 104
Case 18-61376-6-dd   Doc 1     Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 102 of 104
Case 18-61376-6-dd   Doc 1     Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 103 of 104
Case 18-61376-6-dd   Doc 1     Filed 10/08/18 Entered 10/08/18 18:45:15   Desc Main
                             Document      Page 104 of 104
